Exhibit 10.6
 
AMENDMENT NO. 1
TO LINE OF CREDIT AGREEMENT
DATED 14 MARCH 2008
 
BETWEEN
PILOT SAS
(the Borrower)
AND
SOCIETE GENERALE
BNP PARIBAS
CREDIT LYONNAIS
(the Banks)
14 AUGUST 2008
199263.02-Paris Server 1A

 



--------------------------------------------------------------------------------



 



Between the undersigned
- PILOT SAS, a simplified joint stock company with a sole shareholder, having a
registered capital of 27,942,800.00 Euros and the unique registered identity
number 070 501 374 at the Paris Register of Trade and Companies, with registered
office at 26/28 rue Danielle Casanova 75002 Paris, represented by Mr. Loux
Sébastien acting in the capacity of President by virtue of Minutes of the
Decisions of the Sole Shareholder and Owner of Ordinary Shares, electing
domicile for execution of this Agreement at the registered office,
hereinafter referred to as “the Borrower,” on the first part,
- Société Générale, a limited-liability company with a registered capital of
738,409,055.00 Euros having a registered office at 29 Boulevard Haussmann, 75008
Paris, and the unique registered identity number 552 120 222 at the Paris
Register of Trade and Companies, represented in this matter by Mr. Jean-Paul
Brunel acting in the capacity of Head of the Bayonne Business Management office
of the said company by virtue of a proxy assigned to him on 25 February 2008 by
Mr. Michel Douzou, Deputy Director of Retail Banking in France acting by virtue
of the powers conferred upon him by Mr. Daniel Bouton, CEO and Chairman of the
Société Générale recorded in the minutes of the Notary Office of Thibierge on 1
June 2007, electing domicile for execution of this Agreement at the Agency.
- BNP PARIBAS, a limited-liability company with a registered capital of
1,823,540,634.00 Euros having a registered office at 16 Boulevard des Italiens,
75009 Paris, and the unique registered identity number 662 042 449 at the Paris
Register of Trade and Companies, with the identifier CE FR 76662042449, ORIAS
no. 07 022 735 and represented by Ms. Sylvie Bassinet, Officer for Businesses,
by virtue of powers delegated on 12 August 2008.
- CREDIT LYONNAIS, a limited-liability company with a registered capital of
1,846,714,837.00 Euros, and the unique registered identity number 954 509 741 at
the Lyon Register of Trade and Companies, with registered office at 18, rue de
la République, Lyon, represented by Mr. Jean-Paul Brunel by virtue of powers
delegated to him on 12 August 2008, electing domicile for execution of this
Agreement at the Dauphiné Savoie Businesses Management office at 1 rue Molière,
38 000 Grenoble.
Hereinafter referred to as “the Banks,” or individually as “the Bank,” on the
second part,
WHEREAS:
A- The Banks have made available to the Borrower, under the terms and conditions
defined in the Agreement signed on 14 March 2008, a line of credit up to a
maximum amount of 70,000,000.00 Euros (Seventy Million Euros) for a period of
6 months.
B- Pursuant to a request by the Borrower dated 26 June 2008, the parties have
agreed firstly (i) to change the duration of the line of credit and in that
context to prolong it to 31 October 2008 and secondly (ii) to proceed with
various other changes, notably as to the applicable margin.
C- The parties have decided hereby to change the Agreement dated 14 march 2008
in the terms provided below (hereinafter referred to as “Amendment No. 1”).
IT IS HEREBY AGREED AS FOLLOWS:
The terms employed herein (including those in the preamble), unless otherwise
defined in this document or if the context imposes otherwise, shall have the
meaning given to them in the Agreement.
199263.02-Paris Server 1A

 



--------------------------------------------------------------------------------



 



ARTICLE 1
In Article 1 of the Agreement entitled “Definitions” the term “Applicable
Margin” is replaced and modified as follows: “Applicable Margin” indicates the
margin applicable to the Line of Credit equal to 1.00%”
ARTICLE 2
Article 2 of the Agreement entitled “Amount and Duration” is replaced and
modified as follows:
“The Banks have made available to the Borrower, under the terms and conditions
defined in the Agreement, a line of credit up to a maximum amount of
70,000,000.00 Euros (Seventy Million Euros) starting on 14 March 2008 for a
period of 6 months.
At the request of the Borrower, at the latest by 15 July 2008, this line of
credit may be renewed once for an additional period of six months by a unanimous
decision of the Banks, i.e. until 14 March 2009, on which date the full amount
of capital and interest must be repaid.
The Borrower on 26 June 2008 requested that the line of credit be prolonged.
By unanimous decision of the Banks, and in anticipation of the sale of its
ROSSIGNOL subsidiary, the Banks hereby prolong the line of credit referred to
above starting when this amendment is signed and until 31 October 2008. Upon the
request of the Borrower for cause (if the sale of the ROSSIGNOL subsidiary does
not materialize) at the latest on 15 October 2008, this line of credit may be
renewed once for an additional period of four and a half months by unanimous
decision of the Banks, i.e. until 14 March 2009, on which date the full amount
of capital and interest must be repaid. If there is no unanimous agreement by
the Banks advised by certified mail with return receipt by 22 October 2008, the
Line of Credit shall not be renewed upon expiration.
Each Bank participates in this Line of Credit in the amounts shown in Attachment
1.
Each Bank promises, individually and independently of the other Banks, to
participate in the Line of Credit. The Banks may not be held liable for any
failure to participate or for the bankruptcy of one or more of the other Banks.”
ARTICLE 3
Article 7.2 of the Agreement entitled “Percentage Rate of Charge” is replaced
and modified as follows:
“Since the Line of Credit yields interest at varying rates, it is impossible to
calculate a Percentage Rate of Charge applying to the entire duration of the
Line of Credit. However, the Credit Grantor informs the Borrower, by way of an
example, that if the maximum amount of the Line of Credit were to be used
starting at the date the Agreement is signed, and based on all the financial
conditions enumerated herein, and on the latest EURIBOR three months rate
published on 12 August 2008, i.e. 4.9660% per year plus 1% per year, on that
basis the periodic rate for one Interest Period would be 1.5599%. The Percentage
Rate of Charge, which is the annual rate proportional to the periodic rate,
hence works out to 6.24% per year.”
ARTICLE 4
The suspensive conditions provided below must be met on the date that Amendment
No. 1 is signed:

  a)   The statements made by the Borrower in Article 10 of the Agreement are
correct.     b)   The Securities provided for in Article 4 of the Agreement are
still valid.     c)   No Prepayment Event has occurred.     d)   No Significant
Adverse Event has occurred.

199263.02-Paris Server 1A

 



--------------------------------------------------------------------------------



 



ARTICLE 5
Starting on the date that this Amendment No. 1 is signed, the Agreement is
modified by common consent among the parties. All other provisions of the
Agreement remain unmodified and continue in their full and entire effect. It is
stipulated that this Amendment No. 1 does not imply novation of the Agreement
and that the Securities retain their full and entire effect.
ARTICLE 6

6.1   Applicable law

    Amendment No. 1 is governed under French law.   6.2   Jurisdiction       The
Borrower agrees irrevocably that any dispute as to the validity, interpretation
or execution of Amendment No. 1 shall be brought before the COMMERCIAL COURT OF
PARIS.

Signed at St. Jean de Luz, 14 August 2008
Four original copies issued.
THE BORROWER

         
At
  on    
 
        Name and title of signer
 
        (stamp and signature)

THE BANKS

         
At
  on    
 
        For Société Générale
 
        Name and title of signer
 
        (stamp and signature)

                     
At
  on       At   on    
 
                    For Crédit Lyonnais   For BNP PARIBAS
 
                    Name and title of signer   Name and title of signer
 
                    (stamp and signature)   (stamp and signature)

199263.02-Paris Server 1A

 